Order reversed upon the law, with ten dollars costs and disbursements, and plaintiffs’ motion for an injunction pendente lite granted, with ten dollars costs. No bus Hue may be operated in the city of New York without a franchise from the board of estimate and apportionment of the city (Greater N. Y. Charter, § 1458)  and a certificate of convenience and necessity from the Public Service Commission of the State (Transp. Corp. Law, §§ 65, 66; Pub. Serv. Comm. Law, § 53).  Defendant has failed to comply with these legal requirements. Plaintiffs are, therefore, entitled to the injunction applied for. (Brooklyn City Railroad Co. v. Whalen, 191 App. Div. 737; affd., 229 N. Y. 570; Iluff v. City of New York, 202 App. Div. 425.) No emergency exists which would justify the operation of a bus fine without compliance with these requirements. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.